United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.C., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Richmond, VA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Ronald S. Webster, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 15-1805
Issued: January 11, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On August 17, 2015 appellant, through counsel, filed a timely appeal of a July 28, 2015
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant established that she sustained more than two percent
permanent impairment to the right upper extremity, for which she received a schedule award.
FACTUAL HISTORY
OWCP accepted that appellant, a 48-year-old mail handler, developed right rotator cuff
syndrome on January 18, 2010 as a result of being hit by a forklift and falling in the performance
of duty. At the time of her injury, appellant was working a limited-duty position from a previous
1

5 U.S.C. § 8101 et seq.

January 27, 2008 employment injury that was accepted for tendinitis of the right shoulder and
elbow under OWCP File No. xxxxxx282. She also had an injury on September 12, 2012, which
was accepted for right supraspinatus shoulder and upper arm sprain and contusion of multiple
sites not elsewhere classified, right, under OWCP File No. xxxxxx283. OWCP combined these
three claims into the current claim under the Master File No. xxxxxx115 which was accepted for
disorder of bursae and tendons in shoulder region, unspecified, right; other affections of shoulder
region, not elsewhere classified, right; adhesive capsulitis of shoulder, right; lateral epicondylitis,
right; sprain of shoulder and upper arm, supraspinatus, right; contusion of back. Appellant
received appropriate compensation benefits and OWCP authorized three right shoulder
arthroscopic surgeries, which she underwent on May 12 and October 27, 2010 and
June 11, 2011. She worked limited duty since the date of injury.
On April 17, 2013 appellant, through counsel, filed a claim for a schedule award (Form
CA-7) and submitted a January 8, 2013 report from Laura Evans, a physician assistant, noting
that a permanent partial impairment rating would be determined when appellant had reached
maximum medical improvement.
A functional capacity evaluation (FCE) with impairment rating by Dr. Geoffrey Higgs, a
Board-certified orthopedic surgeon, and Dr. Keith A. Glowacki, an orthopedic surgeon
specializing in hand surgery, dated August 27, 2012 found that appellant’s residual functional
capacity was inadequate for resumption of her regular duties and determined that she had 10
percent permanent impairment of the right upper extremity. The range of motion measurements
for her right shoulder were: flexion of 106 degrees, yielding three percent impairment; extension
of 28 degrees, yielding one percent impairment; abduction of 140 degrees, yielding three percent
impairment; adduction of 28 degrees, yielding one percent impairment; and internal rotation of
52 degrees, yielding two percent impairment. Appellant’s date of maximum medical
improvement was determined to be August 27, 2012, the date of the FCE.
In an April 26, 2013 letter, OWCP notified appellant that it could not consider her claim
for a schedule award as the medical evidence failed to demonstrate that her accepted conditions
had reached maximum medical improvement.
On July 2, 2013 appellant, through counsel, requested reconsideration and submitted a
June 26, 2014 report from Dr. Higgs, who opined that appellant continued to have 10 percent
permanent impairment of the right arm for her right shoulder condition and had an additional 4
percent permanent impairment of the right upper extremity for her strength deficiency associated
with extensor carpi radialis brevis (ECRB) tendinopathy of the elbow, according to Table 16-35
of the sixth edition of the American Medical Association, Guides to the Evaluation of Permanent
Impairment (A.M.A., Guides). Utilizing the Combined Valued Charts on page 6042 of the
A.M.A., Guides, Dr. Higgs found that appellant had a total 14 percent permanent impairment of
the right upper extremity as a result of her employment injuries.
On October 29, 2014 Dr. Lawrence Manning, an orthopedic surgeon and OWCP medical
adviser, reviewed a statement of accepted facts and the medical evidence of record. He
concurred with the 10 percent impairment rating of the August 27, 2012 FCE based on the range
2

Appendix A, page 604, of the sixth edition of the A.M.A., Guides is entitled Combined Values Chart.

2

of motion measurements for her right shoulder as applied to Table 15-34,3 page 475, of the
A.M.A., Guides.
By decision dated November 20, 2014, OWCP granted appellant a schedule award for 10
percent permanent impairment to the right upper extremity for 31.2 weeks for the period
August 30, 2012 to April 5, 2013.4
On December 10, 2014 appellant, through counsel, requested an oral hearing before an
OWCP hearing representative and resubmitted Dr. Higgs’s June 26, 2014 report.
By decision dated May 8, 2015, an OWCP hearing representative determined that the
case was not in posture for a hearing and remanded the case for further development to obtain an
opinion from an OWCP medical adviser based on an updated statement of accepted facts and a
review of Dr. Higgs’ June 26, 2014 report.
On July 3, 2015 OWCP’s medical adviser, Dr. Manning, reviewed an updated statement
of accepted facts and Dr. Higgs’ June 26, 2014 report. He found that appellant had reached
maximum medical improvement as of June 26, 2014, the date of Dr. Higgs’ report. Dr. Manning
noted that appellant had previously received a schedule award for 10 percent permanent
impairment of the right upper extremity. He found that Dr. Higgs used Table 16-35 of the
A.M.A., Guides to calculate four percent permanent impairment of the right upper extremity for
appellant’s strength deficit associated with ECRB. Dr. Higgs indicated that there was full range
of motion of the elbow, which did not warrant any impairment, but the injury was consistent with
ECRB tendinopathy. Dr. Manning reviewed the sixth edition of the A.M.A., Guides and found
no Table 16-35. He noted that Chapter 16 involved lower extremities, not the upper extremities.
Dr. Manning reviewed Table 15-35 regarding the upper extremities, but found that it did not
involve impairment for strength deficit from the elbow or forearm tendons. He found that the
closest diagnosis for ECRB tendinopathy and weakness was epicondylitis, which had one
percent default permanent impairment rating. Dr. Manning assigned a class 1, grade E for the
diagnosis of epicondylitis and a grade modifier of 2 for Physical Examination (GMPE) and
Functional History (GMFH), equaling two percent permanent impairment of the right arm.
By decision dated July 28, 2015, OWCP granted appellant an additional schedule award
for two percent permanent impairment to the right upper extremity for 6.24 weeks for the period
June 26 to August 8, 2014.
LEGAL PRECEDENT
The schedule award provisions of FECA5 provide for compensation to employees
sustaining impairment from loss or loss of use of specified members of the body. FECA,
3

Table 15-34, page 475, of the sixth edition of the A.M.A., Guides is entitled Shoulder Range of Motion.

4

On July 5, 2013 appellant, through counsel, filed a claim for compensation (Form CA-7) for eight hours due to
time lost from work to obtain medical care and for disability for her accepted conditions during the period
June 25, 2013. By decision dated December 29, 2014, OWCP denied appellant’s claim as the medical evidence
failed to establish that the time was lost to obtain medical care or for disability for the period claimed.
5

5 U.S.C. § 8107; 20 C.F.R. § 10.404.

3

however, does not specify the manner in which the percentage loss of a member shall be
determined. The method used in making such determination is a matter which rests in the sound
discretion of OWCP. For consistent results and to ensure equal justice, the Board has authorized
the use of a single set of tables so that there may be uniform standards applicable to all
claimants. The A.M.A., Guides has been adopted by OWCP as a standard for evaluation of
schedule losses and the Board has concurred in such adoption.6 For schedule awards after
May 1, 2009, the impairment is evaluated under the sixth edition of the A.M.A., Guides,
published in 2009.7
The sixth edition of the A.M.A., Guides provides a diagnosis-based method of evaluation
utilizing the World Health Organization’s International Classification of Functioning, Disability
and Health (ICF).8 Under the sixth edition, the evaluator identifies the impairment Class of
Diagnosis (CDX) condition, which is then adjusted by grade modifiers based on GMFH, GMPE,
and GMCS.9 The net adjustment formula is (GMFH-CDX) + (GMPE-CDX) + (GMCS-CDX).
Evaluators are directed to provide reasons for their impairment rating choices, including the
choices of diagnoses from regional grids and calculations of modifier scores.10
ANALYSIS
The Board finds that this case is not in posture for decision.
OWCP accepted that appellant developed the following conditions in the performance of
duty: right rotator cuff syndrome; tendinitis of the right shoulder and elbow; right supraspinatus
shoulder and upper arm sprain; contusion of multiple sites not elsewhere classified, right;
disorder of bursae and tendons in shoulder region, unspecified, right; other affections of shoulder
region, not elsewhere classified, right; adhesive capsulitis of shoulder, right; lateral epicondylitis,
right; sprain of shoulder and upper arm, supraspinatus, right; contusion of back. In a
November 20, 2014 award of compensation, OWCP granted appellant a schedule award for 10
percent permanent impairment to the right upper extremity for her right shoulder condition.
In a July 28, 2015 decision, OWCP granted appellant an additional schedule award for
two percent permanent impairment to the right arm for her right elbow condition. The award
was based on the impairment rating contained in a July 3, 2015 report from Dr. Manning, a
Board-certified orthopedic surgeon serving as an OWCP medical adviser.

6

See Bernard A. Babcock, Jr., 52 ECAB 143 (2000). See also 5 U.S.C. § 8107.

7

See D.T., Docket No. 12-503 (issued August 21, 2012); Federal (FECA) Procedure Manual, Part 2 -- Claims,
Schedule Awards and Permanent Disability Claims, Chapter 2.808.5.a (February 2013); see also Part 3 -- Medical,
Schedule Awards, Chapter 3.700.2 and Exhibit 1 (January 2010).
8

A.M.A., Guides (6th ed. 2009), p.3, section 1.3, International Classification of Functioning, Disability and
Health (ICF): A Contemporary Model of Disablement.
9

Id. at 494-531.

10

See R.V., Docket No. 10-1827 (issued April 1, 2011).

4

In his July 3, 2015 report, Dr. Manning found that appellant had reached maximum
medical improvement as of June 26, 2014, the date of Dr. Higgs’ report. He noted that Dr. Higgs
related using Table 16-35 of the A.M.A., Guides to calculate four percent permanent impairment
of the right upper extremity for appellant’s strength deficit associated with ECRB. Dr. Higgs
indicated that there was full range of motion of the elbow, which did not warrant any
impairment, but the injury was consistent with ECRB tendinopathy. Dr. Manning reviewed the
sixth edition of the A.M.A., Guides and found no Table 16-35. He noted that Chapter 16
involved lower extremities. Dr. Manning reviewed Table 15-35 regarding the upper extremities,
but found that it did not involve impairment for strength deficit from the elbow or forearm
tendons. He found that the closest diagnosis for ECRB tendinopathy and weakness was
epicondylitis, which had one percent default permanent impairment rating. Dr. Manning
assigned a class 1, grade E for the diagnosis of epicondylitis and a grade modifier of 2 for
physical examination and functional history, equaling two percent permanent impairment of the
right arm.
The Board finds that Dr. Manning’s report is in need of clarification. The Board is able
to determine that he properly used Table 15-4 (page 399) Elbow Regional Grid, however, he
provided grade modifiers for physical examination and functional history in rating appellant’s
right elbow condition, but he did not provide an adequate explanation for how he chose these
grade modifiers and why he did not include a grade modifier for clinical studies.
It is well established that proceedings under FECA are not adversarial in nature, and
while the claimant has the burden to establish entitlement to compensation, OWCP shares
responsibility in the development of the evidence.11 For these reasons, the case shall be
remanded to OWCP for further clarification of Dr. Manning’s opinion that appellant only has a
two percent permanent impairment of the right upper extremity for her epicondylitis condition.12
After carrying out this development, OWCP shall issue a de novo decision regarding appellant’s
entitlement to schedule award compensation.
CONCLUSION
The Board finds that this case is not in posture for decision.

11

See Dorothy L. Sidwell, 36 ECAB 699, 707 (1985); William J. Cantrell, 34 ECAB 1233, 1237 (1983).

12

See J.L., Docket No. 14-1896 (issued January 15, 2015).

5

ORDER
IT IS HEREBY ORDERED THAT the July 28, 2015 decision of the Office of
Workers’ Compensation Programs is set aside and the case remanded to OWCP for further
proceedings consistent with this decision of the Board.
Issued: January 11, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

